FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES LEE PINKERTON,                             No. 08-56975

               Petitioner - Appellant,           D.C. No. 2:07-cv-07873-MLR

  v.
                                                 MEMORANDUM *
J. K. WOODRING, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Federal prisoner James Lee Pinkerton appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Pinkerton alleges over a dozen constitutional violations related to the 2004-

2007 parole proceedings and the United States Parole Commission’s decisions

denying parole. We reject Pinkerton’s claims for the reasons stated by the district

court.

         Pinkerton also contends that, under 28 C.F.R. § 2.53 and 18 U.S.C.

§ 4206(d), he should be paroled from his life sentence effective January 11, 2007.

Pinkerton has failed to show that he is entitled to relief on this claim.

         AFFIRMED.




                                            2                                    08-56975